DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2022 has been entered.
 Response to Amendment

The amendment filed on 16 June 2022 has been entered. Claim(s) 1-6 remain pending in this application.  Claim(s) 6 is new.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding Claim 3, the limitation “a main oxidizer supply valve” should be “the oxidizer supply valve” to correspond to the valve claimed in Claim 1 or should be “the main oxidizer supply valve” and “an oxidizer supply valve” of claim 1 should be “a main oxidizer supply valve”. Consistent terminology is requested.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1 the limitation “wherein the oxidizer pump is driven by the electric motor without a gas generator” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  It is noted that the limitation is a negative limitation but the specification does not provide support for explicitly exclude such structure.  Therefore the limitation is considered new matter.

Claims 2-6 depend from Claim 1 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond (U.S. Patent No. 8,632,319), hereinafter Raymond, in view of Kwak (U.S. Pre-grant Publication 2018/0230948), hereinafter Kwak, and Roz (U.S. Pre-grant Publication 2018/0058378), hereinafter Roz.

Regarding Independent Claim 1, Raymond discloses a hybrid rocket engine (Figure 1E – Column 1, Lines 29-35 – the system is used with a hybrid rocket engine) comprising:
an oxidizer tank (6 – Column 8, Lines 46-55 – the system is for liquid oxygen and therefore the tank is an oxidizer tank) configured to store an oxidizer (Column 8, Lines 46-55 – the system is for liquid oxygen and therefore the tank, 6, stores the oxidizer);
an oxidizer pump, 2, configured to pressurize the oxidizer by being connected to the oxidizer tank through a first oxidizer supply line (Column 4, Lines 28-30 – the pump pressurizes the oxidizer in from the tank by being connected to it through the supply line, 4);
a drive unit (1, 3 and 20 – Column 4, Lines 15-24) comprising an electric motor, 3, configured to drive the oxidizer pump (Column 4, Line 15-24 – the motor drives the pump, 2) and a battery configured to supply power to the electric motor (Column 4, Lines 15-24 and Column 9, Lines 3-6 – the motor is powered by a battery);
an oxidizer recirculation, 41, configured to return oxidizer to the oxidizer tank (the recirculation line delivers oxidizer back to the oxidizer tank); and
a combustion chamber (Column 1, Lines 23-32 and Column 4, Lines 28-30 – the rocket to which the oxidizer is provided to the combustion chamber of the rocket engine) configured to combust the oxidizer and fuel (Column 1, Lines 23-32 – the oxidizer is combusted in the combustion chamber with a fuel) by being directly connected to the oxidizer pump through a second oxidizer supply line (Column 4, Lines 28-30 – the second line, 5, provides the oxidizer from the pump to the combustion chamber by connecting the two) on which an oxidizer supply valve, 7, is disposed (the valve is on the second supply line, 5),
wherein the oxidizer pump is driven by the electric motor without a gas generator (no gas generator is used to power the pump).
Raymond does not disclose an auxiliary oxidizer line configured to guide the oxidizer form the oxidizer tank to the electric motor to cool the electric motor of the drive unit or the oxidizer recirculation line configured to recharge oxidizer vapor, generated through heat exchange between the electric motor and the oxidizer, to the oxidizer tank, thereby pressurizing an inner side of the oxidizer tank.
However, Kwak teaches a rocket engine (Paragraph 0001) comprising an oxidizer pump, 140, driven by an electric motor, 150, and an auxiliary oxidizer line, 175, configured to guide the oxidizer from the oxidizer tank to the electric motor (Figure 1D – Paragraph 0048 – the auxiliary line, 175, guides a portion of the oxidizer that comes from the oxidizer tank through the first supply line, 111, to the electric motor, 150) to cool the electric motor of the drive unit (Figure 1D – Paragraph 0048 and 0053 – the oxidizer cools the electric motor).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Raymond by using the flow of oxidizer through the recirculation line of Raymond to cool the electric motor of Raymond, as taught by Kwak, resulting in the portion of the recirculation line leading to the electric motor becoming the auxiliary oxidizer line configured to guide the oxidizer form the oxidizer tank to the electric motor to cool the electric motor of the drive unit in order to efficiently cool the electric motor preventing it from becoming over heated (Kwak – Paragraph 0047).
Raymond in view of Kwak do not explicitly disclose the oxidizer recirculation line configured to recharge oxidizer vapor, generated through heat exchange between the electric motor and the oxidizer, to the oxidizer tank, thereby pressurizing an inner side of the oxidizer tank.
However, a rocket engine (Title) with an oxidizer tank, 39, an auxiliary oxidizer line, 36, and a recirculation line (Figure 2 – the conduit connecting the heat exchanger, 38, to the tank, 39, is the recirculation line) configured to recharge oxidizer vapor (Figure 2 – Paragraph 0033 – the recirculation line conducts the flow of vaporized oxidizer after heat exchange), generated through heat exchange (Paragraph 0033 – the oxidizer vapor is generated from any type of heat exchanger), to the oxidizer tank (Figure 2 – the vaporized oxidizer is provided back to the oxidizer tank, 39), thereby pressurizing an inner side of the oxidizer tank (Paragraphs 0028 and 0033 – the vaporized oxidizer pressurizes the inner side of the oxidizer tank).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Raymond in view of Kwak by making the recirculation line connecting the electric motor to the tank, as disclosed by Raymond in view of Kwak, configured to lead the vaporized oxidizer away from the electric motor to recharge oxidize vapor to the oxidizer tank, thereby pressurizing an inner side of the oxidizer tank, as taught by Roz, in order to make the tanks maintained under pressure in order to ensure that the oxidizer flows in a regular manner (Roz – Paragraph 0003) without the need for a dedicated auxiliary tank (Roz – Paragraph 0005, Lines 7-9).

Regarding Claim 2, Raymond in view of Kwak and Roz disclose the invention as claimed and discussed above.
Raymond further discloses the recirculation line, 41, has a structure configured to supply a portion of the oxidizer supplied through the first oxidizer supply line back to the tank.
Thus the combination of Raymond in view of Kwak and Roz, as discussed above, would result in the auxiliary oxidizer line having a structure configured to supply a portion of the oxidizer supplied through the first oxidizer supply line to the electric motor.
Raymond in view of Kwak and Roz, as discussed so far, do not disclose the auxiliary oxidizer line has a structure configured to maintain pressure of the oxidizer tank to be constant by feeding oxidizer vapor, generated when the electric motor is cooled, to the oxidizer tank through the oxidizer recirculation line.
However, Roz teaches the auxiliary oxidizer line has a structure configured to maintain pressure of the oxidizer tank to be constant by feeding oxidizer vapor (Figure 2 – Paragraphs 0006, 0033 and 0038 – the vaporized oxidizer is provided to the tank to maintain the pressure of the tank to be constant), generated through heat exchange (Paragraph 0033 – the oxidizer vapor is generated through heat exchange), to the oxidizer tank through the oxidizer recirculation line (Figure 2 – the vaporized oxidizer is provided to the tank from the heat exchanger via the recirculation line).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Raymond in view of Kwak and Roz by making the oxidizer recirculation line configured to recharge oxidizer vapor, generated through heat exchange between the electric motor and the oxidizer, to the oxidizer tank, thereby pressurizing an inner side of the oxidizer tank thus making the auxiliary oxidizer line having a structure configured to maintain pressure of the oxidizer tank to be constant by feeding oxidizer vapor, generated when the electric motor, of Raymond in view of Kwak and Roz, is cooled, to the oxidizer tank through the oxidizer recirculation line, as taught by Roz, for the same reasons as discussed above for Claim 1.

Regarding Claim 6, Raymond in view of Kwak and Roz disclose the invention as claimed and discussed above.
Raymond further discloses a solid fuel is mounted within the combustion chamber (Column 1, Lines 23-35 – the system is used in a hybrid rocket engine which includes a solid propellant/fuel being located/mounted in the combustion chamber).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Kwak and Roz as applied to claim 1 above, and further in view of Dryden (U.S. Patent No. 3,170,295), hereinafter Dryden.

Regarding Claim 3, Raymond in view of Kwak and Roz disclose the invention as claimed and discussed above. Raymond further teaches the second oxidizer supply line comprises an oxidizer supply valve, 7, that is opened to supply the oxidizer to the combustion chamber or closed (Column 2, Lines 47-50, Column 5, Line 62- Column 6, Line 10 – the system opens valve, 7, to maintain the flow rate and further is reusable and thus will close to be used again in the same manner).
Raymond in view of Kwak and Roz do not disclose an oxidizer discharge line configured to discharge the oxidizer to the outside by being branched off the oxidizer recirculation line, wherein the oxidizer discharge line comprises an oxidizer discharge valve that is opened to discharge the oxidizer or closed.
However, Dryden teaches a rocket pressurization system (Figure - Title) with an oxidizer tank (6) and an oxidizer recirculation line, 44, with an oxidizer discharge line (Figure – the conduit leading to the relief valve, 52, from the recirculation line, 44, is an oxidizer discharge line) configured to discharge the oxidizer to the outside by being branched off the oxidizer recirculation line (Figure – Column 2, Line 66 – Column 3, Line 2 – the discharge line directs oxidizer vapor from the recirculation line, 44, to outside the system), wherein the oxidizer discharge line comprises an oxidizer discharge valve, 52, that is opened to discharge the oxidizer or closed (Figure – Column 2, Line 66 – Column 3, Line 2 – the relief/discharge valve discharges oxidizer when open and the valve may also be closed).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Raymond in view of Kwak and Roz to include connecting an oxidizer discharge line configured to discharge the oxidizer to the outside by to the oxidizer recirculation line, wherein the oxidizer discharge line comprises an oxidizer discharge valve that is opened to discharge the oxidizer or closed, as taught by Dryden, in order to provide control of the flow of the propellant (Dryden – Column 2, Line 70- Column 3, Line 2) thereby increasing the flexibility in operation of the system.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Kwak, Roz and Dryden as applied to claim 3 above, and further in view of Lanning (U.S. Patent No. 6,314,978), hereinafter Lanning.

Regarding Claim 4, Raymond in view of Kwak, Roz and Dryden disclose the invention as claimed and discussed above.  Raymond in view of Kwak, Roz and Dryden do not disclose the oxidizer tank comprises a pressure sensor configured to measure pressure inside the oxidizer tank and further comprises a controller configured to receive data from the pressure sensor and to control the oxidizer discharge valve, the main oxidizer supply valve, and the electric motor according to a set algorithm.
However, Lanning teaches a fluid feed system for a rocket (Column 1, Lines 6-8) with a tank (Figure 2, Element 1), discharge valve, 20,, supply valve, 16, and an electrically driven pump (Column 6, Lines 43-52 – the compressor is an electrically driven pump), where the system comprises a pressure sensor (Element 33 – Column 5, Line 66-Column 6, Line 21 – the tank has a pressure sensor, 33) configured to measure pressure inside the tank (Column 5, Line 66-Column 6, Line 21 – the pressure sensor, 33, measures the pressure inside the tank) and further comprises a controller, 11, configured to receive data from the pressure sensor (Column 5, Line 66-Column 6, Line 21 – the pressure sensor provides data to the controller, 11, regarding the pressure in the tank) and to control the discharge valve, the main oxidizer supply valve, and the electric motor according to a set algorithm (Figure 2 - Column 5, Line 41 – Column 6, Line 35 – the controller provides overall electrical control of the system including the valves and the electrically driven compressor/pump based on a set programming using feedback; the term “algorithm” is defined by Merriam-Webster as “a set of steps that are followed in order to solve a mathematical problem or to complete a computer process” therefore since the controller uses a set program to take feedback to provide signals/control to the valves and electrically driven pump it does so according to a set algorithm).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Raymond in view of Kwak, Roz and Dryden by making the oxidizer tank comprise a pressure sensor configured to measure pressure inside the oxidizer tank and further including a controller configured to receive data from the pressure sensor and to control the oxidizer discharge valve, the main oxidizer supply valve, of Raymond in view of Kwak, Roz and Dryden, and the electric motor, of Raymond in view of Kwak, Roz and Dryden which is used to electrically drive a pump/compressor,  according to a set algorithm, as taught by Lanning, in order to provide an optimized pressurization cycle for the specific vehicle (Lanning – Column 6, Lines 55-57).

Regarding Claim 5, Raymond in view of Kwak, Roz, Dryden and Lanning, as discussed so far, disclose the invention as claimed and discussed above but do not disclose the oxidizer discharge valve has a structure configured to be opened when the pressure of the oxidizer tank is greater than set pressure and to be closed when the pressure of the oxidizer tank is no greater than the set pressure of the oxidizer tank.
However, Dryden teaches the oxidizer discharge valve has a structure configured to be opened when the pressure of the oxidizer tank is greater than set pressure and to be closed when the pressure of the oxidizer tank is no greater than the set pressure of the oxidizer tank (Column 2, Line 66 – Column 3, Line 2 and Column 3, Lines 49-50 – the relief valve is adjusted to maintain a selected pressure in the system therefore relief valve opens when the pressure is above the selected pressure to vent/relieve the pressure and is closed when the pressure is below the selected pressure).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of the oxidizer discharge valve having a structure configured to be opened when the pressure of the oxidizer tank is greater than set pressure and to be closed when the pressure of the oxidizer tank is no greater than the set pressure of the oxidizer tank, as taught by Dryden, into the device of Raymond in view of Kwak, Roz, Dryden and Lanning, as discussed above, for the same reasons as discussed above for claim 3.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE ROBERT THOMAS/Examiner, Art Unit 3741